per curiam:
El 2 de noviembre de 1989 este Tribunal emitió una resolución en el asunto de epígrafe en la cual, en lo pertinente, expresamos:
El Ledo. Ángel Thomas Berríos no ha podido ser localizado por la Oficina del Alguacil General de este Tribunal para ser notificado de las Resoluciones que se han emitido en relación con la queja presentada por la Sra. Paulina Esteva Cancel. Se instruye a la Oficina del Procurador General de Puerto Rico para que investigue y levante expediente relativo a dicha queja. De ser la misma una meritoria, el Procurador General de Puerto Rico procederá a radicar la correspon-diente querella contra el licenciado Berríos ante este Tribunal. (Énfasis suplido.)
Mediante escrito de 10 de mayo de 1990 la Oficina del Procurador General de Puerto Rico nos informa que, a pesar de las múltiples gestiones realizadas a esos efectos, a “los investiga-*459dores” de su oficina le ha sido imposible dar con el paradero del abogado Ángel T. Berríos Pagán.
En In re Kiefer, 117 D.P.R. 767 (1986), señalamos qne la Regla 8(j) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A, establece la obligación de todo abogado de notificar al Secretario General del Tribunal Supremo de Puerto Rico de cualquier cambio en su dirección postal. Luego de citar con aprobación lo resuelto en In re Freytes Mont, 117 D.P.R. 11, 13-14 (1986),(1) resolvimos en el caso In re Kiefer, supra, que el incumplimiento con las disposiciones de la referida Regla 8(j) de nuestro Reglamento era causa suficiente para decretar —conforme el poder inherente que tiene este Tribunal para reglamentar la profesión legal— la separación indefinida del ejercicio de la profesión de un abogado que así actuara. Igual resultado se impone en el presente caso.

Se dictará sentencia de conformidad.


(1) En el caso de In re Freytes Mont, 117 D.P.R. 11, 13-14 (1986), expresamos que: “el querellado ... no sólo no ha contestado en el término reglamentario la querella que radicara el Procurador General, sino que ha abandonado la jurisdicción sin dejar dirección futura con el aparente propósito de impedir que los procedimientos disciplinarios comenzados puedan llegar a su fin. Ello no sólo es una conducta reñida con los Cánones de Etica en general, sino que constituye un intento de menoscabar la facultad de este Tribunal para velar por que la clase togada cumpla fielmente con los compromisos contraídos con nuestra sociedad; conducta que no estamos dispuestos a tolerar y que es causa suficiente para que le consideremos indigno de seguir ostentando el título de abogado”. (Escolio omitido.)